DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.
 
Status of Claims and Other Notes
Claim(s) 1, 4–12, and 15–22 is/are pending.
Claim(s) 2, 3, 13, and 14 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 25 January 2022.  These drawings are unacceptable.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 350 (e.g., FIG. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The following reference character(s) are not mentioned in the description: 350 (e.g., FIG. 3).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claim(s) 1, 4–12, and 16–22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi et al. (US 2011/0256438 A1, hereinafter Taguchi).
Regarding claim 1, Taguchi discloses a battery cell (FIG. 19, [0184]), comprising:
a jelly roll (60A) formed by winding a separator (63B), a positive electrode (61), and a negative electrode (611, [0185]); and
a surplus lithium (16A) disposed inside a cavity formed at a center of the jelly roll (60A) by the winding the separator (63B), the positive electrode (611), and the negative electrode (62, [0184]),
the surplus lithium (16A) being electrically coupled with the negative electrode (62, [0184]) but not the positive electrode (611) in order for the surplus lithium (16A) to be discharged during a discharge of the battery cell to lithiate the battery cell (FIG. 19, [0136]).
Regarding claim 4, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (16A) is further coupled to a negative current collector (12a) of the battery cell (FIG. 19, [0184]), and
wherein the surplus lithium (16A) prevents one or more chemical reactions triggered by an over discharge of the battery cell from corroding the negative current collector (12a) of the battery cell (FIG. 19, [0177]).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). See also Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). The battery cell of Taguchi are identical in structure and inherently prevents one or more chemical reactions triggered by an over discharge of the battery cell from corroding the negative current collector.
Regarding claim 5, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the separator (63B), the positive electrode (611), and the negative electrode (62) is wound around a mandrel (19) to form the jelly roll (60A, [0171]), and
wherein the cavity is formed by removing the mandrel (19) from the jelly roll (60A, [0184]).
Regarding claim 6, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the jelly roll (60A) is formed by winding the separator (63B), the positive electrode (611), and the negative electrode (62) around the surplus lithium (16A, [0185]).
claim 7, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the battery cell comprises a prismatic battery cell or a cylindrical battery cell (FIG. 19, [0185]).
Regarding claim 8, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the battery cell includes additional surplus lithium (16B) applied to an exterior surface of the jelly roll (60A) and/or an interior surface of a case (20) of the battery cell (FIG. 19, [0184]).
Regarding claim 9, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (16A) includes a protective layer (63A) and a lithium core (16A, [0184]), and
wherein the protective layer (63A) covers at least a portion of an exterior surface of the lithium core (16A, [0184]).
Regarding claim 10, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the protective layer (63A) comprises a perforated metal, a polymer, and/or a ceramic (FIG. 19, [0144]).
Regarding claim 11
wherein the jelly roll (60A) is further formed by winding a current collector (11a, 12a) along with the separator (63B), the positive electrode (611), and the negative electrode (62, [0097]), and
wherein the current collector (11a, 12a) is porous in order to enable lithium from the surplus lithium (16A) to diffuse through the jelly roll (10, [0099]).
Regarding claim 12, Taguchi discloses a method, comprising:
forming a battery cell (FIG. 19, [0184]),
the battery cell including a jelly roll (60A) formed by winding a separator (63B), a positive electrode (611), and a negative electrode (62, [0185]),
the battery cell further including a surplus lithium (16A) inside a cavity formed at a center of the jelly roll (60A, [0184]) by the winding the separator (63B), the positive electrode (611), and the negative electrode (62, [0185])
the surplus lithium (16A) being electrically coupled with the negative electrode (62, [0184]) but not the positive electrode (611) in order for the surplus lithium (16A) to be discharged during a discharge of the battery cell to lithiate the battery cell (FIG. 19, [0136]); and
lithiating the battery cell by at least discharging the surplus lithium (16A) while the battery cell is being discharged (FIG. 20, [0136]).
Regarding claim 16, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the separator (63B), the positive electrode (611), and the negative electrode (62) is wound around a mandrel (19) to form the jelly roll (60A, [0185]), and
wherein the cavity is formed by removing the mandrel (19) from the jelly roll (60A, [0171]).
Regarding claim 17, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the jelly roll (60A) is formed by winding the separator (63B), the positive electrode (611), and the negative electrode (62) around the surplus lithium (16A, [0185]).
Regarding claim 18, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the battery cell comprises a prismatic battery cell or a cylindrical battery cell (FIG. 19, [0185]).
Regarding claim 19, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the battery cell includes additional surplus lithium (16B) applied to an exterior surface of the jelly roll (60A) and/or an interior surface of a case (20) of the battery cell (FIG. 19, [0184]).
Regarding claim 20, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the surplus lithium (16A) includes a protective layer (63A) and a lithium core (16A, [0184]), and
wherein the protective layer (63A) covers at least a portion of an exterior surface of the lithium core (16A, [0184]).
claim 21, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the protective layer (63A) comprises a perforated metal, a polymer, and/or a ceramic (FIG. 19, [0144]).
Regarding claim 22, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the jelly roll (60A) is further formed by winding a current collector (11a, 12a) along with the separator (63B), the positive electrode (611), and the negative electrode (62, [0097]), and
wherein the current collector (11a, 12a) is porous in order to enable lithium from the surplus lithium (16A) to diffuse through the jelly roll (10, [0099]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (US 2011/0256438 A1) as applied to claim(s) 1 and 12 above, and further in view of Howard et al. (US 2006/0093923 A1, hereinafter Howard).
Regarding claims 4 and 15, Taguchi discloses all claim limitations set forth above and further discloses a battery cell and a method:
wherein the surplus lithium (16A) is further coupled to a negative current collector (12a) of the battery cell (FIG. 19, [0184]).
Taguchi does not explicitly disclose:
wherein the surplus lithium prevents one or more chemical reactions triggered by an over discharge of the battery cell from corroding the negative current collector of the battery cell.
Howard discloses a method comprising preventing one or more chemical reactions triggered by an over discharge of the battery cell (200) from corroding the negative current collector (222) of the battery cell (200) with surplus lithium (240, [0053]) to protect the battery .

Response to Arguments
Applicant’s arguments with respect to Tasaki and Yushin have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to Taguchi and Howard have been fully considered but they are not persuasive.
Applicants argue Taguchi do not include surplus lithium that is coupled with the negative electrode but not the positive electrode (P10/¶2). Taguchi discloses surplus lithium (16A) that is directly in contact and electrically coupled with the negative electrode (62) but not the positive electrode (611, [0184]). Therefore, Taguchi includes surplus lithium that is coupled with the negative electrode but not the positive electrode.
Applicants argue Taguchi does not protect the battery cell while the battery cell is in a low-voltage or a zero-voltage state (P10/¶2). It is noted that the features upon which applicant relies (i.e., protect the battery cell while the battery cell is in a low-voltage or a zero-voltage state) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the recitation that said surplus lithium protects the battery cell while the battery cell is in a low-voltage or a zero-voltage state does not confer patentability to the claim; since, the recitation of an intended use does not impart patentability to otherwise old compounds or compositions.  In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982).  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  See MPEP §§ 2111.02, 2112.01 and 2114-2115. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). See also Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). See MPEP § 2113 for more information on the analogous burden of proof applied to product-by-process claims. Taguchi discloses a surplus lithium (16A) that is directly in contact and electrically coupled with the negative electrode (62) but not the positive electrode (611, [0184]). The battery cell of Taguchi are identical in structure and inherently protects the battery cell while the battery cell is in a low-voltage or a zero-voltage state. Therefore, Taguchi does protect the battery cell while the battery cell is in a low-voltage or a zero-voltage state.
Applicants argue Taguchi discloses lithium ion sources 15A and 15B "are in a state of coming into no direct contact with the positive electrode 11 and the negative electrode 12 by the first separator 14A" (P10/¶2). Disclosed examples and preferred embodiments do not constitute a teaching away. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Taguchi discloses at least four distinct embodiments. The feature referenced by the applicant is not applicable to all the disclosed embodiments. Taguchi discloses, in a separate and distinct embodiment, a surplus lithium (16A) that is directly in contact and electrically coupled with the negative electrode (62) but not the positive electrode (611, [0184]). Therefore, Taguchi does not require in all disclosed embodiments that lithium ion sources 15A and 15B "are in a state of coming into no direct contact with the positive electrode 11 and the negative electrode 12 by the first separator 14A."
Applicants argue Howard discloses lithium patch 248 is layered between the separator 230 and the negative current collector 222 instead of being disposed in a cavity at the center of a jelly roll (P11/¶2). Note that while Howard does not disclose all the features of the present claimed invention, Howard is used as teaching reference, and therefore, it is not necessary for In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the surplus lithium preventing chemical reactions triggered by over discharge, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue Taguchi does not disclose or suggest a battery cell having "a surplus lithium disposed inside a cavity formed at a center of the jelly roll by the winding the separator, the positive electrode, and the negative electrode, the surplus lithium being coupled with the negative electrode but not the positive electrode in order for the surplus lithium to be discharged during a discharge of the battery cell to lithiate the battery cell" (P12/¶1). Taguchi discloses a surplus lithium (16A) disposed inside a cavity formed at a center of the jelly roll (10) by the winding the separator (63B), the positive electrode (611), and the negative electrode (62), the surplus lithium (16A) being coupled with the negative electrode (62) but not the positive electrode (611, [0184]) in order for the surplus lithium (16A) to be discharged during a discharge of the battery cell (60A) to lithiate the battery cell (60A, [0200]). Therefore, Taguchi discloses and suggests a battery cell having "a surplus lithium disposed inside a cavity formed at a center of the jelly roll by the winding the separator, the positive electrode, and the negative electrode, the surplus lithium being coupled with the negative electrode but not the positive electrode in order for the surplus lithium to be discharged during a discharge of the battery cell to lithiate the battery cell."
Applicants argue claim 12 is also allowable for the same reasons described above (P12/¶2). Claim 1 is not allowable as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nansaka (US 2012/0293914 A1) discloses a battery cell (FIG. 1, [0029]), comprising a jelly roll (10) formed by winding a separator (14a), a positive electrode (11), and a negative electrode (12, [0032]); and a surplus lithium (15) disposed inside a cavity formed at a center of the jelly roll (10) by the winding the separator (14a), the positive electrode (11), and the negative electrode (12, [0034]), the surplus lithium (15) being electrically coupled with the negative electrode (12, [0086]) but not the positive electrode (11) in order for the surplus lithium (15) to be discharged during a discharge of the battery cell to lithiate the battery cell (FIG. 2, [0086]).
Ando (JP 2011-076853 A) discloses a battery cell (FIG. 1, [0014]), comprising a jelly roll (10) formed by winding a separator (14), a positive electrode (11), and a negative electrode (12, [0014]); and a surplus lithium (15) disposed inside a cavity formed at a center of the jelly roll (10) by the winding the separator (14), the positive electrode (11), and the negative electrode (12, [0015]), the surplus lithium (15) being electrically coupled with the negative electrode (12) but not the positive electrode (11) in order for the surplus lithium (15) to be discharged during a discharge of the battery cell to lithiate the battery cell (FIG. 1, [0044]).
Ando (JP 2011-077279 A) discloses a battery cell (FIG. 1, [0014]), comprising a jelly roll (10) formed by winding a separator (14), a positive electrode (11), and a negative electrode (12, [0014]); and a surplus lithium (15) disposed inside a cavity formed at a center of the jelly roll (10) by the winding the separator (14), the positive electrode (11), and the negative electrode (12, [0015]), the surplus lithium (15) being electrically coupled with the negative electrode (12) but 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725